Citation Nr: 0328331	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-12 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty fro November 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 14, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  

The veteran has contended that he incurred chronic sinusitis 
during his active service as a pilot in the United States 
Army Air Corps in the Pacific Theater during World War II.  
At his personal hearing in May 2003, he testified that a 
flight surgeon with whom he lived treated him for sinusitis 
but made no entry concerning such treatment in his service 
medical records.

The veteran has stated that, after his separation from active 
duty in October 1945, he became a member of a unit of the 
Reserves and, as such, received further treatment for 
sinusitis.  The veteran's service medical records contain a 
report of an examination for flying status in 1950, which 
noted a history of chronic sinusitis since December 1945.  
The service medical records also contain a report of a sinus 
X-rays in March 1950.  The veteran and his representative 
have asserted that additional Reserves medical records for 
the period of Reserves service commencing in late 1945 would 
show treatment for sinusitis.  It is not clear from the 
veteran's claims file if all Reserves medical records have 
been obtained.  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.    See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that VA's duty to assist 
the veteran under the provisions of the VCAA requires that an 
attempt be made to obtain any additional records of medical 
treatment during the veteran's Reserves service which may be 
available, and this case will be remanded for that purpose.

Under the circumstances, this case is REMANDED for the 
following:

1.	The veteran should be contacted and requested to 
identify the unit of the Reserve forces in which he 
served after separation from active duty in October 
1945.
2.	An attempt should be made to contact the veteran's 
Reserve unit and/or any repository to which his Reserves 
medical records were transferred or retired and obtain 
any additional Reserves medical records which may be 
available.  

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  Pursuant 
to the VCAA, the SSOC should notify the veteran of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the veteran.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




